DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Allowable Subject Matter
Claims 6-8, 12-14, and 18 are allowed.

REASON FOR ALLOWANCE

The following is a statement of reasons for the indication of allowable subject matter:  The prior art taken singularly or in combination fails to anticipate or fairly suggest the limitation of the independent claim, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper. The prior art fails to teach a combination of all the features as presented in independent claim 6 with the allowable feature being:” A cable wrap mechanism in which a part of a cable is wound and accommodated in a spiral spring shape, the cable wrap mechanism comprising: a chassis in which the cable is wound and accommodated in a spiral spring shape: and a shaft provided within the chassis, one end portion of the cable in a length direction is fixed to the shaft within the chassis: and wherein the cable includes a plurality of parallel electrical wires in which a first electrical wire which is a hot wire and a second electrical wire which is a return wire and forms a pair with the first electrical wire are arranged adjacently without being twisted together, wherein the plurality of parallel electrical wires are arranged in a lateral row, and wherein the electrical wire band is wound and accommodated in a spiral spring shape as a part of the cable.
Therefore, claim 6 is allowed.

The following is a statement of reasons for the indication of allowable subject matter:  The prior art taken singularly or in combination fails to anticipate or fairly suggest the limitation of the independent claim, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper. The prior art fails to teach a combination of all the features as presented in independent claim 18 with the allowable feature being:” A cable wrap mechanism, comprising: a cable in which a part of the cable is wound and accommodated in a spiral spring shape, wherein the cable includes an electrical wire band; a movable portion of a thruster pointing mechanism of the rotating thruster, the thruster pointing mechanism is configured to adjust an arrangement of the rotating thruster; a shaft comprising an outer surface to which one end portion of the electrical wire band in a length direction is fixed; and a chassis in which the shaft is provided and the electrical wire band is wound and accommodated in the spiral spring shape, wherein the electrical wire band includes a plurality of parallel electrical wires in which a first electrical wire which is a hot wire and a second electrical wire which is a return wire and forms a pair with the first electrical wire, are arranged adjacently without being twisted together, wherein the plurality of parallel electrical wires are arranged in a lateral row, wherein the electrical wire band is wound and accommodated in a spiral spring shape as a part of the cable, wherein the shaft is rotatable relative to the chassis, and the wound state of the electrical wire band changes when the shaft rotates, and wherein the shaft is connected to the movable portion of the rotating thruster, and the shaft rotates together with the movable portion.”
Therefore, claim 18 is allowed.

Claims 7-8 and 12-14 are also allowed as being directly or indirectly dependent of the allowed base claim 6.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL F MCALLISTER whose telephone number is (571)272-2453. The examiner can normally be reached Monday-Friday 7 AM-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 571-272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL F MCALLISTER/Examiner, Art Unit 2847                                                                                                                                                                                                        
/TIMOTHY J THOMPSON/Supervisory Patent Examiner, Art Unit 2847